IN THE SUPREME COURT OF THE STATE OF DELAWARE


KELLY TRACEY,                            §
JANET BLANKENSHIP,                       §      No. 361, 2015
                                         §
        Plaintiffs Below-Appellants,     §      Court Below:
                                         §      Superior Court of the State of Delaware
 v.                                      §      in and for New Castle County
                                         §
STATE FARM MUTUAL                        §      C.A. No. N13C-05-273
AUTOMOBILE INSURANCE                     §
COMPANY,                                 §
                                         §
        Defendant Below-Appellee.        §

                            Submitted: December 9, 2015
                            Decided: December 10, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                       ORDER

          This 10th day of December 2015, having considered this matter on the briefs of

the parties and the record below, and having concluded that the same should be affirmed

on the basis of and for the reasons assigned by the Superior Court in its Order of June 23,

2015;

          NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:


                                         /s/ Karen L. Valihura
                                                Justice